Citation Nr: 0823028	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  00-01 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for a service-connected low back disability.  

2.  Entitlement to service connection for a left hand 
disorder secondary to a service-connected low back 
disability.

3.  Entitlement to service connection for right leg disorder 
secondary to a service-connected low back disability.

4.  Entitlement to service connection for a neck disorder 
secondary to a service-connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The appellant had active military service in October and 
November 1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of February and December 1999 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  These issues were 
previously remanded by the Board in April 2001, August 2003, 
and June 2006.

The Board notes that, after the case was recertified to the 
Board, medical records and a statement in support of claim 
were submitted by the appellant for inclusion in the record.  
Normally, absent a waiver from the appellant, a remand is 
necessary when evidence is received by the Board that has not 
been considered by the agency of original jurisdiction (AOJ).  
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Here, however, the Board notes that 
the medical records relate to a left carpal tunnel release 
surgical procedure conducted in November 2007.  Because these 
new records do not address the issue of whether his left hand 
disorder is related to his low back disability, a remand is 
not necessary because the newly received evidence need not 
and will not be considered in adjudicating these claims.  

Regarding the newly received statement in support of claim, 
the Board notes that the veteran contends that he was told by 
the RO in St. Petersburg, Florida that he had failed to 
report for VA examination(s), and that his case was therefore 
closed.  Regardless what the veteran may or may not have been 
told, the Board notes that the veteran did, in fact, report 
for the VA examinations ordered by the Board's June 2006 
remand, and that the issues certified to the Board are still 
in appellate status.  A remand for consideration by the RO of 
the veteran's statement in support of claim therefore is not 
necessary.  Id.  

The veteran now resides in Florida, not Puerto Rico.  
Jurisdiction of the claims file should be changed.


FINDINGS OF FACT

1.  The veteran's low back disability is evidenced by 
moderate symptoms, including forward flexion of the 
thoracolumbar spine being limited to 40 degrees.  

2.  The veteran's left hand disorder is not caused or made 
worse by his service-connected low back disability.  

3.  The veteran's right leg disorder is not caused or made 
worse by his service-connected low back disability.  

4.  The veteran's right neck disorder is not caused or made 
worse by his service-connected low back disability.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the veteran's 
low back disorder have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §  4.71a, Diagnostic Code 5292 (2003); 
38 C.F.R. §§ 4.1, 4.10, 4.14, 4.40, 4.45, 4.7, 4.71a, 
Diagnostic Code 5237 (2007). 

2.  The veteran does not have a left hand disorder that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.310 (2007); 38 C.F.R. § 3.310 (2006).  

3.  The veteran does not have a right leg disorder that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2007); 
38 C.F.R. § 3.310 (2006).

4.  The veteran does not have a neck disorder that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2007); 
38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   Further, 
if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit or ask VA to obtain 
that are relevant to establishing entitlement to increased 
compensation.  Id. 

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in October 
2001, June 2002, July 2004, and June 2006.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claims, any timing 
errors have been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claims.  
The veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores, supra, at 47.  The veteran was also apprised 
of the changes in the criteria for evaluating disabilities of 
the spine, which provided him with specific notice that a 
noticeable worsening or increase in severity of his spine 
disability might not result in an increased rating.  Vazquez-
Flores, supra, at 43.    

The Board notes that the notifications did not include notice 
to the veteran that, to substantiate a claim, he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on his daily 
life.  However, during the course of a spine examination 
conducted in November 2006, the effects of the veteran's 
spine disability on his life's daily activities were 
addressed and taken into account and the veteran was 
therefore not adversely affected by the absence of notice in 
this regard.  Id.  In sum, as regards VA's duty to notify, 
the Board finds that during the administrative process the 
veteran was afforded the information necessary such that he 
is not now adversely affected by any defective pre-decisional 
notice error.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service medical 
records, Social Security Administration (SSA) records, and 
secured examinations in furtherance of his claims.  VA has no 
duty to inform or assist that was unmet.  

II.  Background and Analysis

The veteran has been afforded several examinations in the 
course of this claim.  A January 1999 VA spine examination 
revealed range of motion of the lumbar spine was 40 degrees 
of flexion, 10 degrees of extension, 10 degrees of rotation 
bilaterally, and 30 degrees of lateral flexion.  The examiner 
noted that it seemed to him that the veteran was "not doing 
his full effort" in demonstrating range of motion.  He noted 
that while dressing and undressing in the course of the 
examination the veteran had "a functional range of motion 
with a pain[-]free expression" on his face.  

The report of a May 2002 VA spine examination revealed that 
spine flexion was limited to 40 degrees and extension limited 
to 15 degrees.  The examiner noted that the range of motion 
was additionally limited by pain, fatigue, weakness, easy 
fatigability, lack of endurance and during flare-ups, but the 
additional limitations were not identified or quantified.  
The veteran reported that his low back pain was precipitated 
by walking, sitting, standing, and resting.  When asked to 
describe functional impairment during flare-ups, the veteran 
responded that he had spent two weeks in bed the previous 
January due to a flare-up because he could not stand up and 
massage with liniments.  

The veteran was afforded another VA orthopedic examination in 
March 2005, but the results of that examination were 
inadequate for rating purposes.  As a result, one of the 
reasons the case was remanded in June 2006 was to obtain 
another examination.  The additional examination was 
conducted in November 2006.  The veteran reported that his 
lumbosacral spine pain was more severe and more frequently 
occurring than previously reported.  Pain was described as 
being located at the paravertebral muscles of the lumbosacral 
spine and sometimes radiating upward, but not to any 
articulations or extremities.  He described the pain as five 
on a scale of 10 (5/10), and reported flare-ups with a 
severity of 9/10 affecting him at least once or twice per 
week for two to three hours at a time; cloudy or rainy days 
were said to exacerbate pain.  He denied any additional 
limitation of motion during flare-ups.  

The veteran also denied any weight loss, fever, malaise, 
bladder or bowel complaints, or erectile dysfunction.  The 
veteran used a single cane due to pain in the right knee, but 
wore no lumbosacral or cervical brace.  He reported that he 
could walk for 10 to 30 minutes, and denied any unsteadiness 
or falls.  He reported no additional trauma, and no surgery 
to either the cervical or lumbosacral areas.  As regards the 
veteran's functional abilities, specifically identified as 
mobility (walking, etc.), activities of daily living (eating, 
grooming, bathing, toileting, dressing), and occupation, 
recreational activities, and driving, the examiner noted that 
the veteran is independent in self-care and activities of 
daily living.  

Examination revealed range of motion of the thoracolumbar 
spine was to 40 degrees, extension to 20 degrees, and lateral 
flexion and rotation limited to 15 degrees bilaterally.  
There was tenderness on palpation at the paravertebral 
muscles of the lumbosacral spine, and there were spasms.  On 
repetitive thoracolumbar spine flexion there was pain, but no 
weakness, fatigue, or additional functional loss.  There was 
no evidence of ankylosis, abnormal kyphosis, or scoliosis.  

Neurological examination revealed sensation was intact to 
pinprick testing in the lower extremities, but revealed a C5-
C6 distribution deficit in pinprick sensation in both hands.  
Motor examination showed no atrophy, with normal tone and 
strength of 5/5 proximally and distally in both upper and 
lower extremities.  Phalen's and Tinel's tests were positive 
in both upper extremities.  Manual muscle testing was 5/5 in 
upper and lower extremities.  Lashgue's test was negative 
bilaterally.  Spurling sign was negative bilaterally.  There 
was no report of intervertebral disc syndrome (IVDS).  X-rays 
from February 1999 were referenced, and they revealed 
discogenic disease in the lumbosacral spine at L3-L5, and 
discogenic disease at C5-C6 in the cervical spine, with 
osteophyte formation and cervical spondylosis.   

A.  Low Back Rating Claim

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  The United States Court of Appeals for 
Veterans Claims (Court) has recently held, however, that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App 
505 (2007).  As will be seen, the evidence does not show that 
staged ratings are warranted here.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2006).  Here, 
as noted in the examination reports detailed above, the 
effects of pain on use, functional loss, and incoordination 
were taken into account in assessing the range of motion of 
the veteran's lumbar spine.  

During the pendency of the veteran's appeal the regulations 
pertaining to evaluation of disabilities of the spine were 
amended twice.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 2002) 
(effective September 23, 2002); and 68 Fed. Reg. 51454-51456 
(Aug. 27, 2003) (effective September 26, 2003).  The changes 
that were effective September 23, 2002, involve only changes 
to the rating of intervertebral disc syndrome (IVDS), rating 
this disability based on the occurrence of incapacitating 
episodes.  Since the changes effective September 23, 2002, 
involve only IVDS, for which the veteran is not service 
connected, those interim changes need not be addressed in 
deciding this case.  

The veteran was notified of the changes effective September 
26, 2003, that do affect the rating of his non-IVDS low back 
disability, in the supplemental statement of the case (SSOC) 
issued in June 2005.  The changes effective September 26, 
2003, renumbered all of the spine diagnostic codes, and 
provides for the evaluation of all spine disabilities under a 
new General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a (2007).  Because these changes 
became effective during the pendency of the claim, the Board 
must determine whether the revised version is more favorable 
to the veteran.  See VAOPGCPREC 7-2003.  However, even if the 
Board finds the revised version more favorable, the reach of 
the new criteria can be no earlier than the effective date of 
that change.  See VAOPGCPREC 3-2000.

Old criteria

Under the old rating criteria, in effect prior to September 
26, 2003, the veteran's low back disability has been 
evaluated utilizing the rating criteria found at Diagnostic 
Code 5292, limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a (2003).  Under Diagnostic Code 5292, a 10 
percent rating is for application when there is slight 
limitation of the lumbar spine, a 20 percent rating is for 
application when there is moderate limitation of motion, and 
a 40 percent rating is for application when there is severe 
limitation of motion.  Here, the veteran's spine is rated as 
20 percent disabling.  The Board finds that a higher rating 
of 40 percent is not warranted because the evidence does not 
show that the veteran's spine disability rises to the level 
of a severe disability, and has not done so since the veteran 
first filed a claim for an increased rating.  

As noted, the January 1999 VA spine examination revealed 
range of motion of the lumbar spine was 40 degrees of 
flexion, 10 degrees of extension, 10 degrees of rotation 
bilaterally, and 30 degrees of lateral flexion.  Since 
flexion was nearly to 50 percent of normal, extension was 
more than 30 percent of normal, and rotation and lateral 
flexion were all completely normal bilaterally, the Board 
finds the limitations represent moderate, but not severe, 
limitations.   The Board also notes that the examiner 
questioned the veteran's effort in demonstrating range of 
motion, and that he dressed and undressed apparently without 
pain.

The report of the May 2002 VA spine examination revealed that 
spine flexion was limited to 40 degrees and extension limited 
to 15 degrees.  The Board notes that these limitations 
represent approximately one-half of the normal range of 
motion which the Board finds are clearly moderate, but not 
severe limitations.  

The report of the November 2006 examination similarly shows 
that an increased rating is not warranted under the old 
criteria.  The veteran reportedly used a single cane, but 
that was due to pain in the right knee; he wore no 
lumbosacral or cervical brace.  He reported that he could 
walk for from 10 to 30 minutes, and denied any unsteadiness 
or falls.  Functionally, the examiner noted that the veteran 
is independent in self-care and activities of daily living.  
Examination revealed range of motion of the thoracolumbar 
spine was to 40 degrees, extension to 20 degrees, and lateral 
flexion and rotation limited to 15 degrees bilaterally.  
Since flexion was nearly to 50 percent of normal, extension 
was two-thirds of normal, and rotation and lateral flexion 
were all at least 50 percent of normal bilaterally, the Board 
again finds the limitations represent moderate, but not 
severe, limitations.   

In sum, under the old criteria, the Board finds that, while 
the presently assigned 20 percent disability rating, which 
represents a moderate disability, is warranted, a higher, 40 
percent rating, is not warranted based on the medical 
evidence of record.  

New criteria

As noted, the changes to rating disabilities of the spine 
that became effective September 26, 2003, renumbered all of 
the spine diagnostic codes, and provide for the evaluation of 
all spine disabilities under a new General Rating Formula for 
Diseases and Injuries of the Spine.  The General Rating 
Formula is for use with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  

Under the new General Rating Formula, a 20 percent evaluation 
is for application with forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

A 40 percent evaluation is for application when there is 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is for application when there 
is unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation is for application when there is 
unfavorable ankylosis of the entire spine.

Here, the Board finds that under the new criteria a rating 
higher than the presently assigned 20 percent is not 
warranted at any time since the new criteria became 
effective.  A higher rating under the new criteria would 
require limitation of forward flexion of the thoracolumbar 
spine to 30 degrees or less, or that there be unfavorable 
ankylosis of the spine, neither of which is shown by the 
medical evidence of record.  As noted, the November 2006 
examination reported that range of motion of the 
thoracolumbar spine was to 40 degrees, and there was no 
evidence of ankylosis.  

Note (1) to the new rating criteria directs that any 
associated objective neurologic abnormalities, including, but 
no limited to, bowel or bladder impairment, be evaluated 
separately under an appropriated diagnostic code.  Here, at 
his most recent examination, the veteran denied any weight 
loss, fever, malaise, bladder or bowel complaints, or 
erectile dysfunction.  While the examination revealed a C5-C6 
distribution deficit in pinprick sensation in both hands, 
this neurological deficit is related to the veteran's non-
service-connected cervical spine, not the service-connected 
lumbosacral spine.  Thus there is no objective medical 
evidence of a related neurological disability for which a 
separate rating may be awarded.  

In sum, taking into account all of the evidence of record, 
the Board finds that a disability rating in excess of 20 
percent is not warranted at any time since receipt of the 
veteran's claim for an increased rating for his service-
connected low back disability under either the old or the new 
rating criteria, and the claim will therefore be denied.  

B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

The claims made by the veteran are that disability of the 
left hand, right leg, and neck has been caused or aggravated 
by service-connected low back disability.  Disability that is 
proximately due to or the result of a service-connected 
disease or injury is considered service connected, and when 
thus established, this secondary condition is considered a 
part of the original condition.  38 C.F.R. § 3.310(a).  In 
this regard, the Board notes that there has been an amendment 
to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 
52744-47 (Sept. 7, 2006).  The amendment sets a standard by 
which a claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the veteran's claims were 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which version favors the claimant.  

On examination in November 2006, the examiner diagnosed right 
knee degenerative joint disease, bilateral carpal tunnel 
syndrome, cervical strain (myositis) and cervical 
degenerative joint disease based on examination and 
radiological testing.  The examiner provided his medical 
opinion that the veteran's right knee degenerative joint 
disease and bilateral carpal tunnel syndrome are not related 
at all, in terms of biomechanics, pathophysiology, or 
etiology, to his service-connected lumbosacral spine 
disability.  This opinion was based on the fact that the knee 
and carpal tunnels are in distinctly different locations, 
neither of which is related to the lumbosacral area.  As 
regards the veteran's cervical spine disabilities, the 
examiner opined that they are less than likely as not related 
to his lumbosacral disability in terms of etiology or 
pathophysiology.  He further opined that degenerative joint 
disease of the cervical spine is most likely related to 
aging, and not to the lumbosacral spine trauma that the 
veteran suffered in service.  Moreover, the examiner noted 
that there was no evidence that the veteran hurt his cervical 
spine at the time he hurt his lumbosacral spine.  

The Board acknowledges the veteran's contention that these 
three claimed disabilities are related to his service-
connected low back disability.  However, there is no evidence 
of record showing that the veteran has the specialized 
medical education, training, and experience necessary to 
render competent medical opinion as to the etiology of these 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2007).  Consequently, the veteran's 
own assertions as to the etiology of his left hand, right 
leg, and neck disorders have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, namely that there is no evidence 
suggesting any relationship, either directly or on the basis 
of aggravation, the Board finds that the preponderance of the 
evidence is against these secondary service connection 
claims.  The veteran's current left hand, right leg, and neck 
disorders are not caused or made worse by his service-
connected low back disorder.  


ORDER

Entitlement to a disability rating in excess of 20 percent 
for a service-connected low back disability is denied.  

Entitlement to service connection for a left hand disorder 
secondary to a service-connected low back disability is 
denied.

Entitlement to service connection for right leg disorder 
secondary to a service-connected low back disability is 
denied.

Entitlement to service connection for a neck disorder 
secondary to a service-connected low back disability is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


